         Case 3:20-cv-02731-VC Document 716 Filed 09/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                Plaintiffs,
                                                    BAIL ORDER NO. 49
         v.
                                                    Re: Dkt. Nos. 634-1, 664-1, 694-1, 694-2,
 DAVID JENNINGS, et al.,
                                                    694-6, 699-1, 702-1
                Defendants.

       Bail applications from the following detainees are denied:

           •   Raleigh Rana Figueras

           •   Oscar Vigil

           •   Jaswant Singh

           •   Alberto Diaz Solano

           •   David Eduardo Villareal

       Bail applications from the following detainees are granted:
           •   Jose Alcides Argueta Rivera

           •   Alton Edmondson

       Bail is subject to the standard conditions of release as stated at Dkt. 543. Mr.

Edmondson’s bail is subject to the additional condition that he quarantine in a hotel for 14 days

in Bakersfield before traveling to Auburn, California and then on to Georgia.

       IT IS SO ORDERED.

Dated: September 23, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
